Citation Nr: 1729334	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  13-26 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for hypertensive vascular disease, now claimed as hypertension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to June 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1. In an unappealed decision dated in May 1972, the RO denied a claim for entitlement to service connection for hypertension.

2. Evidence received since the May 1972 rating decision denying service connection hypertension is new to the record, but does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The May 1972 RO decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  The criteria for reopening a claim of entitlement to service connection for hypertension have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The duty to notify has been met.  See April 2011 and July 2013 VCAA/DTA Correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

Regarding the duty to assist, service treatment records and post-service treatment records have been received.  The file currently before the Board is a rebuilt claims file.  In this regard, the Veteran was notified that his claims file was missing in an April 2011 correspondence and was provided an opportunity to submit copies of any records in his possession.  Service treatment records and pertinent treatment records have been obtained.  Also on file are pertinent (more recent) private and VA outpatient treatment records.  The file also contains statements and contentions made by the Veteran and his representative.

The Veteran was afforded a VA examination in July 2013.  VA is not required to obtain a medical opinion for a claimant seeking to reopen a previously and finally disallowed claim prior to a determination that new and material evidence has been received.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Circ. 2003).  Thus, any question as to the adequacy of a VA examination is moot prior to reopening of the claim.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

II. New and Material Evidence 

As a threshold matter, the Board must determine whether new and material evidence has been submitted to reopen a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).

In general, a decision of the Board or the RO that is not appealed within the prescribed time period is final.  38 U.S.C.A. §§ 7104, 7105(c) (West 2014).  However, if new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  "[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  The newly presented evidence need not be probative of all the elements required to award the claim, just probative of each element (or at least one element) that was a specified basis for the last disallowance of the claim.  See Evans, supra at 283; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In a May 1972 rating decision, the RO denied service connection for hypertension on the grounds that the Veteran noted a pre-service history of hypertension and that findings during service indicate that his hypertension was not aggravated by active service.  The rating decision noted that the Veteran's entrance report of medical history denied any history of high blood pressure but that on hospital admission in May 1965, he reported a history of high blood pressure for several years.  A medical survey board found that the Veteran had hypertension prior to entering duty and that it was in no way aggravated by his service.  At the time of the May 1972 rating decision, the RO reviewed the Veteran's service treatment records, including the June 1965 Medical Board findings.  During the Medical Board proceedings, the Veteran indicated that his entrance examination blood pressure reading was altered so that he was permitted to enlist.

The Veteran was notified of the denial, but an appeal was not received from the Veteran.  Furthermore, no new material evidence was within a year of the decision; therefore, the decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105 (b) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

Evidence received since the May 1972 decision includes private treatment records showing treatment for hypertension.  Additionally, the Veteran asserted that he was diagnosed with hypertension during active duty and was subsequently medically discharged for the condition.  The Veteran was afforded a VA examination in July 2013, during which he reported that he had hypertension prior to service but it resolved and returned while on active duty.  He noted that he was hospitalized with high blood pressure in service and then was given the option to medically discharge.  The examiner pointed to the Veteran's service treatment records showing his hospitalization for high blood pressure and a note indicating that it existed prior to service and was in "no way aggravated" due to military service.  The examiner found no evidence that the Veteran's hypertension was consistently or chronically aggravated during or after his military service.  
 
Although the Veteran asserts that he was diagnosed with hypertension in service, the May 1972 rating decision notes that although he was discharged due to his hypertension, the condition preceded his active service based on review of the service treatment records.  Nevertheless, he has not provided evidence that his hypertension is linked to active service.  Further, the additional records do not contain any evidence that the Veteran's pre-existing hypertension was aggravated by service.  Indeed, the July 2013 examiner noted that there was no evidence of aggravation.  

Based on a review of the record, the Board finds that even though the additional evidence is new, it does not address an unestablished fact needed to substantiate the claim.  Since the evidence does not meet the definition of material evidence, it does not satisfy the low threshold for reopening a claim.  See Shade, supra.

As new and material evidence has not been received, the petition to reopen the claim for service connection is denied.


ORDER

The petition to reopen the claim for service connection for hypertension is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


